DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27, 29-35, and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Tuli, U.S. Patent No. 10,038,775, in view of Tsui et al., U.S. Patent Application Publication No. 2013/0271432, in view of Lee, U.S. Patent No. 9,343,036.
Regarding claim 21, Tuli discloses a device comprising [Fig. 1]:
a display viewed through a portion of the housing [display 126]; 
at least one memory in the housing configured to store instructions [memory 108, 110]; and 
at least one processor in the housing that is configured to execute the instructions to [processor 102]: 
while the display is in an inactive state or low power state [col. 3, line 66 to col. 4, line 5: “… a lock screen on a mobile apparatus is a display that appears when a user first powers up the mobile apparatus or when the mobile apparatus wakes up from a sleep mode. The lock screen may have some information displayed, such as cellular signal strength, a WI-FI indicator, time and date information, etc. The lock screen may also refer to a state when the display is blank or off…”; also Fig. 3A: glance screen] and the electronic device is in a lock state [col. 5, lines 14-15: “When the glance screen is displayed the mobile apparatus runs in a low-power mode in a locked state.”], detect an intention to input data on a screen [Fig. 2, step 200], wherein the lock state is a state that limits functionality of the electronic device to only execute a part of functions supportable by the electronic device [col. 4, line 5-7: “Typically, from the lock screen, the user is not able to access the majority of applications available”], 
in response to the detection, execute a memo application installed on the electronic device, in the lock state [Fig. 4, steps 406 and 408: executing application module and enter into an inking mode; col. 4, lines 55-60: “In other words, the user need not separately start an application, for example, a note taking application, in order to be able to input data on the screen. When the application module is loaded and executed only after detecting the pen tip, memory resources and processing power are saved.”]1, 
receive at least one memo input using the memo application, in the lock state [Fig. 4, step 410: capturing data input on the screen], and 
temporarily store the at least one memo input [Fig. 7A and 7B: “pin to glance” option; col. 7, lines 19-23: “The user may pin the note to the glance screen. It means that when a ‘normal’ glance screen is again provided by the mobile apparatus, the note written by the user is shown on the glance screen. The user may also save 706 the note in a memory of the mobile apparatus or in a cloud service.”]2.
Tuli does not disclose:
a housing configured such that a stylus is detachable attached or inserted into the housing,
detecting a detachment of the stylus,
in response to releasing the lock state, display a notification regarding the temporarily stored at least one memo input.
Tsui discloses: 
a housing configured such that a stylus is detachable attached or inserted into the housing [Fig. 1: slot 111 and stylus 120],
detecting a detachment of the stylus [para. 0016: “In an embodiment of the application, the detection unit 140 detects whether the stylus 120 is moved according to whether the stylus 120 is removed from the slot 111.”].

It would have been obvious to one of ordinary skill in the art to combine the teachings of Tuli and Tsui by modifying Tuli to include a housing and stylus detection step as taught by Tsui.  Tuli and Tsui are both directed towards mobile devices that employ styluses to input data [Tuli, col. 3, lines 59-61: “The touch-sensitive display may detect touch made by, for example, a finger or a stylus or pen.”].  Tuli teaches that an intent to input data on a lock screen is used to trigger the inking mode, and further teaches a number of different ways that intent may be communicated [col. 4, lines 21-43], suggesting that any number of mechanisms may be employed to communicate the intent.  Tsui teaches that detaching a stylus from a device implies that a user intends to input data on a screen, and discloses mechanisms for detecting the detachment of a stylus [para. 0015: “Generally speaking, when the user moves the stylus 120 under a communication mode, which implies that the user would like to operate the application P with the stylus 120.”].  Therefore, it would have been obvious to one of ordinary skill in the art to apply the teachings of Tsui to Tuli based on Tuli’s teaching that multiple different ways of implying intent to input data may be used, and Tsui’s teaching that removing a stylus from a slot implies an intent to input data.
Lee discloses in response to releasing the lock state, display a notification regarding the temporarily stored at least one memo input [col. 4, lines 51-62: “Moreover, the electronic device 100 may further receive a screen unlock instruction, and unlocks the screen lock mode through a screen unlocking procedure. Moreover, after the screen lock mode is ended, a message box interface is displayed on the display unit 120. The message box interface includes the note message generated through the aforementioned steps S205-S220. Namely, the user of the electronic apparatus 100 can directly open the message box interface to browse all of the note messages generated during the previous screen lock mode after unlocking the screen lock mode, and can further store, copy, transfer, share or delete the note messages according to an actual requirement.”].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Tuli and Lee by modifying Tuli to display a notification as taught by Lee.  Tuli and Lee are both directed towards devices that enable a note taking function while a portable device in a locked state.  Tuli does not explicitly indicate any steps of being able to access messages when the device is unlocked, whereas Lee teaches that upon unlocking, the message box interface may be displayed to allow a user to access all the messages generated during the locked state.  Therefore, it would have been obvious to one of ordinary skill in the art to apply the teaching of Lee to Tuli based on Lee’s suggestion that the messages may be accessible upon unlocking within a message box interface.
Regarding claim 22, Tuli teaches in response to temporarily storing the at least one memo input, display a lock screen on the display, in the lock state [Fig. 7A and 7B: “pin to glance” option; col. 7, lines 19-23: “The user may pin the note to the glance screen. It means that when a ‘normal’ glance screen is again provided by the mobile apparatus, the note written by the user is shown on the glance screen.”].
Regarding claim 23, Lee teaches receiving an unlock input in the lock state, and in cases where the unlock input is effective, display the notification [col. 4, lines 51-62: “Moreover, the electronic device 100 may further receive a screen unlock instruction, and unlocks the screen lock mode through a screen unlocking procedure. Moreover, after the screen lock mode is ended, a message box interface is displayed on the display unit 120…”].
Regarding claim 24, Tuli teaches receiving a request for displaying the temporarily stored at least one memo input [Fig. 7A, 7B: pin to glance], and in response to the request for displaying the temporarily stored at least one memo input, execute the memo application and display the temporarily stored at least one memo input by using the memo application [col. 7, lines 19-23: “The user may pin the note to the glance screen. It means that when a ‘normal’ glance screen is again provided by the mobile apparatus, the note written by the user is shown on the glance screen.”].
Regarding claim 25, Tuli teaches receiving a request for storing the at least one memo input, and in response to the request for storing the at least one memo input, non-temporarily store the at least one memo input [Fig. 7A and 7B: “save” option; col. 7, lines 19-23: “The user may also save 706 the note in a memory of the mobile apparatus or in a cloud service.”].
Regarding claim 26, official notice is taken that it would have been obvious to one of ordinary skill in the art to display a region as a black screen to receive the memo input.  The screen color is matter of arbitrary design choice not affecting the function of the invention.
Regarding claim 27, Lee teaches transmitting data related to the at least one memo input to another application that is different from the memo application [col. 4, lines 51-62: “Namely, the user of the electronic apparatus 100 can directly open the message box interface to browse all of the note messages generated during the previous screen lock mode after unlocking the screen lock mode, and can further store, copy, transfer, share or delete the note messages according to an actual requirement.”].
Regarding claims 29-35 and 37-40, Tuli, Tsui, and Lee disclose the device of claims 21-27, and also the medium storing instructions for executing the claimed device functions, and also the method execute by the claimed device.

Allowable Subject Matter
Claims 28 and 36 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yun et al., U.S. Patent Application Publication No. 2012/0302167, discloses a device that employs a hot key to initiate a handwriting input function on the device’s lock screen [para. 0336].
Kruzeniski et al., U.S. Patent Application Publication No. 2013/0326582, discloses a device that uses a gesture to invoke a note application from a lock screen without unlocking the device [Fig. 2, 3, 6, and 12].
Roh et al., U.S. Patent Application Publication No. 2016/0109968, discloses a device that activates a notepad application when it detects that a pen has been removed from the device [para. 0055].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Tuesday to Friday and every other Monday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Col. 4, lines 55-60 indicate that the “application module” is the note taking application which is pre-loaded and executed automatically in response the pen operations, rather than requiring the user to start the application.
        2 “Pin to glance” is differentiated from “saving” the note, the latter storing in the memory or the cloud, and therefore being non-temporary.